internal_revenue_service number release date index number ---------------------------------------------------- ---------------------------- -------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------id no ------------ telephone number --------------------- refer reply to cc ita b05 plr-146314-09 date april --------------------------------------- --------------------------------------- date ------------------ state a ------------------- state b --------------------- taxpayers year year dollar_figurex dollar_figurey dear ----------------------------- ---------------------------------- --------------------------------------- --------------------------------------- ------------- ------------- this letter is in response to a request submitted by your authorized representative that you be allowed to make a late election out of the installment_method with respect to an installment_sale of a business in year on date you moved from state a to state b you filed your federal and state a income_tax returns for year subsequent to the move from state a to state b the returns reported capital_gains from the installment_sale of dollar_figurex and dollar_figurey for year and year respectively as the result of an audit of your state b income_tax return for year you discovered that state b requires that the year installment_payment be reported on the state b tax_return for year and that if the installment_sale of your business was reported under the plr-146314-09 installment_method on your federal_income_tax return you would be required to use the installment_method on your state b return state b’s income_tax rates were considerably higher than those of state a you represent that electing out of the installment_method and reporting the entire gain realized on the sale of your business on your federal and state a returns for year would yield a savings on state income taxes that would more than offset the adverse impact of accelerated reporting of the entire gain on your federal and state a income_tax returns for year at the time that your federal and state a income_tax returns for year were prepared and filed you had moved from state a and were living in state b if your return preparer had considered whether state b would tax the year installment_payment and compared the income_tax rates of state a and state b he would have discovered that state b’s income_tax rates were significantly higher than those of state a and that reporting the installment payments received after year while you were residents of state b on your state b income_tax return s would subject the gain included in those payments to the higher tax_rates of state b the additional state b tax would more than offset the adverse impact associated with electing out of the installment_method and reporting the entire amount_realized on the sale of the business on your federal and state a income_tax returns for year the year in which the sale took place law and analysis sec_453 of the internal_revenue_code provides that income from an installment_sale shall be taken into account under the installment_method except as otherwise provided in sec_453 sec_453 provides that the installment_method shall not apply to any disposition if the taxpayer elects to have sec_453 not apply to such disposition sec_453 provides that except as otherwise provided by regulations an election under sec_453 with respect to a disposition may be made only on or before the due_date prescribed by law including extension for filing the taxpayer’s return of the tax imposed by this chapter for the taxable_year in which the disposition occurs such an election shall be made in the manner prescribed by regulations sec_15a_453-1 of the temporary income_tax regulations provides in general that an election out of the installment_method must be made on or before the due_date prescribed by law including extensions for filing the taxpayer’s return for the taxable_year in which the installment_sale occurs sec_15a_453-1 provides that elections after the time specified in sec_15a_453-1 will be permitted only in those rare circumstances when the internal_revenue_service concludes that the taxpayer had good cause for failing to make a timely election plr-146314-09 revrul_90_46 1990_1_cb_107 considers three different scenarios in which taxpayers who initially reported a sale on the installment_method subsequently sought permission to elect out of the installment_method for their respective transactions the ruling concludes that the first taxpayer was not allowed to elect out because the request was based on a subsequent change in law the second taxpayer was not granted permission to elect out as a change_of mind based on a desire to simplify tax reporting was not considered good cause the third taxpayer was allowed to elect out since his accountant had failed to implement the taxpayer’s direction to elect out and the taxpayer took timely action to correct the mistake your circumstances are more analogous to those of the third taxpayer in revrul_90_46 than those of the two taxpayers who were denied approval to make a late election out of the installment_method your return preparer failed to consider that state b would tax the year installment_payment and the difference in the income_tax rates of states a and b in advising you to report the sale of your business under the installment_method had you been advised of the significance of the difference in the state_income_tax rates you would have discovered that election out of the installment_method would have been in your best interest your request for approval to make a late election out of the installment_method is prompted by your desire to correct your return preparer’s mistake based on the information provided and the representations made approval is granted for you to make a late election out of the installment_method for the year installment_sale of your business to make the late election out you must file amended federal and state a income_tax returns for year on which you will report an amount_realized on the sale of the business equal to the sales_price including the full face_amount of any installment_obligation you will also file amended federal and state a income_tax returns for year and any subsequent years in which you reported gain attributable to receipt of payments on the year sale of your business to make the late election out you must file the previously described amended returns within the earlier of days of the date of this letter or by the date upon which the statutory period for filing such amended_return would end a copy of this letter must be attached to each of the amended returns if you file the amended returns electronically you may satisfy this requirement by attaching a statement to each of the amended returns that provides the date and control number of this letter_ruling the above ruling is subject_to the following caveats no event s have occurred subsequent to the end of year that would result in taxation on either an amended federal or state a return for year of any portion of the amount_realized on the sale of your business in year at a federal or state a tax_rate lower plr-146314-09 than the rate applicable to any portion of the gain from the sale of your business reported on your original federal or state a tax returns for year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed concerning the interpretation or application of any provisions of the income_tax statutes of states a or b this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely amy pfalzgraf senior counsel branch income_tax accounting
